Title: To Thomas Jefferson from David Sewall, 10 July 1808
From: Sewall, David
To: Jefferson, Thomas


                                                
                            Sir
                     
                            York (District of Maine)July 10th. 1808
                        

                        One Ellis Dowlf was sometime since in the District Court of Maine, upon an Indictment of the Grand Jury, convicted of embezling some Oyl of the United States, while He was keeper of a light House (White Island head I think it was) in the District of Maine. For which he was sentenced to pay a small fine & the costs of prosecution. And was thereupon committed to the Jayl in Wiscassett until the same should be paid: Where he ever since has been, and now is confined. His extreme penury, from every information I have recieved, renders him unable to satisfy the sentence His moral charachter and Conduct, in all other respects, at the trial appeared fair and unexceptionable—and very penitent.—Should He apply for a Pardon: As no valuable purpose will probably result to Society by his being any longer immured in the Walls of a Prison—And he may, if liberated, be usefull to his family severall of whom are said to be small Children. I sincerely recommend him as a Subject of Mercy.
                  I am Sir your obedient humble Servant
                        
                            David Sewall
                     
                        
                    
                     July 19. 1808.
                     Let a pardon issue
                     
                         Th: Jefferson
                     
                  
               